Citation Nr: 0103912	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, from June 1972 to June 1974, and from February 1978 to 
February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the September 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


REMAND

A preliminary review of the record discloses that on the 
veteran's VA Form 9 dated November 1998, the veteran 
requested a videoconference hearing before a Member of the 
Board at the Cleveland RO.  In a statement dated February 
1999, he again confirmed that he wanted a videoconference 
hearing.  The veteran was scheduled for a November 14, 2000 
hearing.  However, the veteran subsequently canceled that 
hearing and requested that he be afforded a hearing before a 
Member of the Board sitting at the RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.

2.  Pending the next date for hearings 
before a Member of the Board at the RO, 
the RO is requested to review the entire 
file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

3.  If additional development is 
completed prior to the veteran being 
afforded a BVA hearing at the RO, the 
case should again be reviewed by the RO 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000)



